Pratt, J.
The allegations upon which the attachment was granted were ■so answered and explained by defendant that the dissolution of the attachment was proper. Hot only was it made plain that there was no reason to apprehend defendant would dispose of his property to defraud his creditors, but ■some doubt exists as to the good faith of the original application; And much ■of the property,taken possession of by the sheriff was exempt. The order vacating attachment is affirmed, with $10 costs and disbursements.